Opinion issued November 24, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00709-CV
                           ———————————
                         ROYCE HASSELL, Appellant
                                        V.
 MICHAEL HASSELL, PHILLIP HASSELL, SHAWN HASSELL POTTS,
              AND JASON HASSELL, Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-87708


                         MEMORANDUM OPINION

      On August 23, 2018, this appeal was stayed pursuant to a notice of suggestion

of bankruptcy filed by appellant, Royce Hassell. Appellant, representing that this

appeal has been “mooted by the Bankruptcy Court’s retention of the companion

District Court Case,” has filed an unopposed motion with this Court requesting that
his appeal be reinstated and dismissed. See TEX. R. APP. P. 8.3(a), 42.1(a). No other

party has filed a notice of appeal, and no opinion has issued. See TEX. R. APP. P.

42.1(a), (c). Although appellant did not include a certificate of conference in his

motion, he states in the motion that the relief he requests in the motion is unopposed.

See TEX. R. APP. P. 10.3(a)(2). The parties have also agreed that they will bear their

own appellate costs. See TEX. R. APP. P. 42.1(d).

      Accordingly, we grant appellant’s motion, reinstate the appeal on the Court’s

active docket, and dismiss the appeal. See TEX. R. APP. P. 8.3(a), 42.1(a), 43.2(f).

We direct the Clerk of this Court that costs are to be taxed against the parties who

incurred the same. See TEX. R. APP. P. 42.1(d). All pending motions are dismissed

as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Hightower, and Countiss.




                                          2